United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2654
                                   ___________

Arthur J. Clemens, Jr.,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Veterans Administration,                *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: February 16, 2007
                                Filed: February 22, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Arthur J. Clemens, Jr., appeals from the district court’s1 adverse grant of
summary judgment in his action brought under the Freedom of Information Act, 5
U.S.C. § 552. Having carefully reviewed the record and the parties’ briefs, we agree
that summary judgment was proper for the reasons stated by the district court. See
Missouri v. U.S. Dep’t of Interior, 297 F.3d 745, 749 (8th Cir. 2002) (de novo
review). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.